Kiyu Wind Power Project — Uruguay

ENVIRONMENTAL AND SOCIAL STRATEGY - FINAL

I. SUMMARY

Project Name: Kiyu Wind Power Project

Project Number: UR-L1091

Country: Uruguay

Project Team: Ana Maria Vidaurre-Roche, Project Team Leader (SCF/INF);

Borrower:
Sponsor:
Funding:

Joana Pascual (SCF/INF); Juan Paredes (INE/ENE); Steven
Collins (VPS/ESG); Jose Luis De la Bastida (VPS/ESG); Leif
Weizman (LEG/NSG); Andre Averbug (SCF/PMU), Jan Weiss
(SCF/SYN)

Cobra Ingenieria Uruguay S.A.

Cobra Instalaciones y Servicios S.A.

IDB: US$ 46.4 million

Co-Financing: US$ 37.5 million

Total Project Cost: up to US$ 116.0 million

Safeguards Policies Identified: OP-102, OP-703 (B.1, B.2, B.3, B.4, B.5, B.6, B.7, B.9,

B.10, B.11, B.15)

Environmental Category: B

2.1

2.2

IL. PROJECT DESCRIPTION

Cobra Ingenieria Uruguay S.A., the Borrowers, are seeking financing from the
IDB for the construction, operation and maintenance of a 49.2 MW wind farm
(Parque Eolico Kiyu) and its associated facilities to be constructed in Paraje
Barrancas de San Gregorio, a zone of high wind potential, approximately 5 km
north of Kiyu and 10 km southwest of Puntas de Valdez, in the Departamento de
San Jose, Uruguay (see Figure 1, which includes existing roads to be used to
transport material to the project site). Several other cities are located within 15
km of the project area including: Libertad and Rafael Perazza. The wind
concession area lies south of Route 1, approximately 60 km northwest of
Montevideo.

Cobra Ingenieria Uruguay S.A, is a special purpose company incorporated under
Uruguayan law to develop, build and operate the Project. It is ultimately owned
by Cobra Gestion de Infraestructura $.A.U. (“Cobra”) and will enter into a turn-
key EPC contract with a Cobra subsidiary.
2.3

2.4

The Project encompasses the installation or construction of the following
components: i) installation of 16 wind turbines (Vestas V112) with a nominal
capacity of 3.075 MW each; ii) construction of a substation (Punta de Tigre); ili)
construction of a 150 kV transmission line, length and alignment to be verified
during due diligence, to connect the wind farm to the national grid; iv) several
smaller underground medium tension 30 kV or 31.5 kV transmission lines within
the wind concession area; v) construction of support buildings; vi) construction of
a temporary batching plant; and vii) construction of approximately 17 km of
maintenance and service roads (total length to be determined during due
diligence) within the wind concession (see Figure 2, which includes the location
of the substation).

Construction activities have an expected duration of 12 to 14 months. The
required workforce needed to meet the construction schedule is estimated to be an
average of 50 workers. The wind farm will maintain two shifts during operations,
a day shift and a night shift. The day shift will consist of four operators while the
night shift will only require two. An on-call maintenance crew will also be
available to address maintenance and repair issues. The construction timeframe
and required workforce will be verified during Due Diligence.
Figure 1. General Location Map

PUNTA DE
VALDEZ

N

\ LIBERTAD

M4

OBALNEARIO
Kye

GQIUDAD DE

iy

PC ;0ogle
3.1

3.2

Figure 2. Project Layout

ee

Il. INSTITUTIONAL AND REGULATORY CONTEXT

Uruguay Law 16.466/94 Law of Environmental Impact Evaluation and Decree
345/2005 classify projects and define the degree of environmental impact
evaluation required by projects. Under these regulations, the Kiyu project has
been classified as a Category B project and requires an Environmental Impact
Assessment (EIA). The Direccién Nacional de Medio Ambiente (DINAMA) in
Montevideo, granted the Viabilidad Ambiental de Localizacion (VAL) for the
Kiyu Project on 07 February 2011 following a review of the required
environmental documentation. The Project was classified as a Category B project
by DINAMA. The environmental licenses for the project are pending. The EIA
for Kiyu project, prepared in May 2013, has been provided to the Bank for
review. The compliance with national regulations will be verified during the due
diligence.

The Project triggers the following directives of IDB’s OP-703 Environmental and
Safeguards Policy: B.1, Bank Policies; B.2, Country Laws and Regulations; B.3,
Screening and Classification; B.5, Environmental Assessment; B.6., Consultation;
41

42

B.7, Supervision and Compliance; B.9 Natural Habitat; B.10, Hazardous
Materials; B.11, Pollution Prevention; and B.15 Co-Financing Operations. The
OP-702, Disclosure of Information Policy also applies for this Project. Based on
available documentation, it is not expected that OP-710 on Involuntary
Resettlement will be triggered for this Project. However, the Due Diligence will
examine if land acquisition is required for the right-of-way of the transmission
line, if some houses will need to be resettled and, if economic displacement will
be caused by the Project. Any land lease / land use agreements or negotiations
with land owners will be reviewed to determine if the OP-710 should be applied.
Based on available information, the Project had been classified by the Bank as a
Category B operation.

IV. ENVIRONMENTAL AND SOCIAL SETTING

According to the EIA, the Parque Eolico Kiyu wind concession covers an area of
approximately 1,100 ha, of which, a total of approximately 17.0 ha (1.5%) will be
permanently affected by the erection of the wind turbines, maintenance roads and
the substation. Much of the wind concession area has already been impacted by
human activities such as agriculture, as well as cattle and sheep grazing. The
previously impacted landscape appears to be mostly composed of agricultural
fields, pasture lands for dairy farming and citrus orchards with many eucalyptus
borders scattered throughout the area. Several areas considered as natural habitats
exist within and bordering the wind concession area, consisting of various biomes
including: wetlands, forested areas, quebradas, arroyos, riparian areas and
grassland prairies. There is also a large Important Bird Area (IBA), Playa Penino
y Humedales de Santa Lucia, approximately 40 km to the east of the Project area.
The Humedales de Santa Lucia is also a SNAP protected area in Uruguay. Due
Diligence will investigate the potential impacts to these areas from the placement
of any nearby turbines.

Initial bird surveys conducted at the Project site registered a total of 83 species,
representing 19% of all bird species registered in Uruguay. Of the 83 species
encountered, 20% were migratory species. None of the species encountered are
listed on the IUCN Red List; however, 15 of these species are considered to be
priority species of economic or cultural value within Uruguay. These species
include: Nothura maculosa, Amazonetta brasiliensis, Anas flavirostris, Zenaida
auriculata, Columba picazuro, Calumba maculosa, Dendrocygna viduata, A.
georgica, A. versicolor, Netta peposaca, Myiopsitta monachus, Aramus guarauna,
and Rostrhamus sociabilis; the last seven species are also protected under
4.3

4.4

45

4.6

international treaties. Bat surveys were also conducted in the Project area; four
species of bats were encountered in the Project area inside abandoned buildings.
None of the species encountered are protected or considered sensitive.

The Project area lies within an Archaeological Zone as defined by an agreement
between the Museo Nacional de Antropologia (MEC) and the Intendencia de San
Jose, among other groups. The Project site is believed to have a high potential to
contain archaeological items of potential value to cultural heritage. The potential
loss of archaeological artifacts is described as a potentially significant impact in
the EIA. An Archaeological Impact Study was prepared and submitted to the
Comision del Patrimonio Arqueologia del Ministerio de Educacién y Cultura for
their approval. Approval of the Archaeological Impact Study by the appropriate
authority will be required on the Project site and a Chance Find Procedure will be
required to be implemented during construction.

The project lies about 5 km north of the city of Kiyu, the closest city with a
population of about 332 inhabitants. Puntas de Valdez, with a population of
approximately 1,267 people lies 10 km to the northeast and the largest nearby
city, Libertad with a population of over 9,000 lies approximately 12 km to the
east. There are several existing households within the Project area. Preliminary
studies indicate that noise levels during construction and potentially during
operation may be a concern at several of the households. It also appears that
several households and a school may also be impacted by the Blinking Effect
during operation of the wind farm over what is generally considered acceptable in
Uruguay (established by DINAMA): more than 30 minutes per day and more than
30 hours per year. These issues will require attention during the Due Diligence
and mitigation measures will be developed to address these impacts.

According to the EIA, the primary economic activities occurring within the wind
concession area include agricultural activities and dairy farming followed by
ranching (cattle, sheep and pigs). A few other economic activities occur in the
area on a much smaller scale such as forest plantations and the raising of avian
species.

The existing environmental documentation does not identify any sensitive or
protected species of flora or fauna; however, the baseline studies did identify
several species of locally protected birds and an IBA (Playa Penino y Humedales
Santa Lucia) approximately 40 km to the east of the project area as well as a
locally protected wetland area (Arroyo San Gregorio) bordering the project area
to the west. These areas will be qualified as Critical Natural Habitat under the
5.3

5.1

5.2

Bank’s policies as they are considered to be protected areas. The IBA is home to
four, IUCN red list bird species including Laras atlanticus (VU), Polystictus
pectoralis (NT), Sparotonoica maluroides (NT), and Limnoctites rectirostris
(NT). It appears that, under the current siting plan, the three westernmost turbines
would be constructed within one kilometer of the Arroyo San Gregorio and
potential impacts to the protected area or its inhabitants should be assessed. The
EIA did not provide baseline data on reptiles and it is unclear if bird surveys were
conducted during the migratory season. For these reasons, the Bank has requested
the client to conduct more detailed baseline surveys of the project location. The
Due Diligence will verify that no sensitive (IUCN red list) species exist in the
Project area and that the Project will not have a significant impact on the bird
species of importance for the IBA, the bordering wetland, or any IUCN red list
species which may inhabit or frequent these areas.

KEY POTENTIAL ENVIRONMENTAL AND SOCIAL IMPACTS AND
RISKS

Potential environmental impacts and risks associated with wind farms during the
construction phase are mainly linked with the erection of the wind turbines, the
installation of the transmission line, the substation and access roads. Main
construction impacts are: (i) habitat disturbance; (ii) soil erosion; (iii) dust
generation; (iv) increased heavy traffic; (v) noise; (vi) loss of vegetation and; (vii)
occupational health and safety hazards for the workforce. Potential impacts of
specific importance for the Kiyu project include: creating potential impacts to the
bordering aquatic environment (Arroyo San Gregorio) considered to be an area of
ecological value, the risk of flooding near the Arroyo San Gregorio), the risk of
encountering archeological artifacts during construction, the risk of temporarily
affecting the livelihoods of communities and the risk of impacting important
habitat for endangered species.

Once in operation, main impacts and risk associated with wind farms are: (i) birds
collision; (ii) bats collisions and barotraumas incidents; (iii) loss of vegetation;
(iv) accidental discharges of hazardous materials; (v) community health and
safety hazards; (vi) the risk of flooding near the Arroyo San Gregorio; (vii) noise
impacts caused by the wind turbines; and (viii) the blinking effect caused by
sunlight passing through the rotating blades.

The due diligence will determine with more certainty the extent of anticipated impacts of
the Project. Based on available documentation, the significance of impacts should be
minor to moderate. It is expected that the Borrower will apply mitigation measures that
corresponds to best industry practices for the wind power sector.
6.1

6.2

6.3

VI. © ENVIRONMENTAL AND SOCIAL DUE DILIGENCE STRATEGY

Based on the requirements outlined in IDB’s OP-703 Environmental and Safeguards
Compliance Policy, the Team proposes that the Kiyu Wind Power Project be classified as
a Category B.

The Bank will perform an Environmental and Social Due Diligence (“ESDD”) in order to
confirm that all of the Project’s relevant impacts and risks have been, or will be, properly
and adequately evaluated, and mitigated.

The ESDD will specifically address the following aspects:

a. Review of the final layout of the wind farm and land acquisition needs to determine
potential impacts on households present in the wind concession area;

b. Determine if additional baseline studies are required;

ce. Determine if bird population present in the bordering aquatic environment will be
impacted by the Project activities;

d. Determine the significance of impacts of the project on semi-aquatic and
terrestrial fauna and their respective habitats (with a specific attention to those with a
conservation status of interest per the IUCN Red List);

e. Evaluate any potential adverse impacts on terrestrial ecosystems as a result of
construction activities i.e. transmission line, wind turbines; and maintenance and
service roads;

f. Assess potential adverse socio-economic impacts of construction activities such as
temporary loss of access or use of lands for cattle herders and farmers and impacts of
the right of way for the transmission line;

g. Assess on the adequacy and timely consultation and information dissemination
process with affected parties of the current project;

h. Evaluate the implementation of a chance-find procedure;

i. Review of the Environmental and Social Management Plan (ESMP), to avoid,
minimize, and mitigate any potential impacts especially on terrestrial areas that could
be considered a natural habitat for endangered species;

j. Determine if the Project has been designed and carried out in compliance with
environmental law and regulations of Uruguay. Written evidence of the acceptance of
the EIA and issuance of the environmental license will be sought;
6.4

k. An evaluation, and further development as necessary, of Project execution monitoring
and supervision procedures to ensure proper implementation of environmental, social,
health, safety and labor actions and requirements;

1, Assessment of the Project’s compliance with all relevant safeguards directives of the
IDB’s Environment and Safeguards Compliance Policy, and development of an
Action Plan for the timely resolution of non-compliances;

An Environmental and Social Management Report (ESMR) will be prepared by the
Project Team as part of the environmental and social due diligence to analyze the
management of the environmental and social aspects of the project.
ANNEX IV: SAFEGUARDS POLICY FILTER AND SAFEGUARD SCREENING FORM FOR
CLASSIFICATION OF PROJECTS

SAFEGUARD POLICY FILTER REPORT

This Report provides guidance for project teams on safeguard policy triggers and should be attached as
an annex to the PP (or equivalent) together with the Safeguard Screening Form, and sent to ESR.

1. Save as a Word document. 2. Enter additional information in the spaces provided, where applicable. 3.
Save new changes.

IDB Sector [Not Set]
Type of Operation Other Lending or Financing Instrument
Additional Operation Details
Investment Checklist Power Wind
Team Leader [Not Set]
Project Title Toolkit: UR-Lxxxx Kiyu Wind
PROJECT Project Number [Temporary Project]
DETAILS Safeguard Screening Assessor(s) | Collins, Steven Charles (STEVENC@iadb.org)
Assessment Date 2013-07-08

Additional Comments

Type of Operation [Not Set]
Safeguard Policy (B.01)
en ied (Yes) The Bank will make available to the public Access fo
the relevant Project documents. -
Policy— OP-
102
The operation is in compliance with (B.02)
SAFEGUARD environmental, specific women’s rights,
POLICY gender, and indigenous laws and
FILTER regulations of the country where the
RESULTS operation is being implemented (including
national obligations established under
ratified Multilateral Environmental
Agreements).
The operation (including associated (B.03)
facilities) is screened and classified
according to their potential environmental
impacts.

There are Associated Facilities (see Policy
definition) relating to the investments
being financed by the Bank.

(8.04)

The operation is sensitive to slow onset
changes in climatic variables, weather
patterns and the consequences incl. sea
level rise, glacier run off. (Type 1 Gradual
Climate Change Risk Scenario).

(8.04)

An Environmental Assessment is required.

(8.05)

Consultations with affected parties will be
performed equitably and inclusively with
the views of all stakeholders taken into
account, including in particular: (a) equal
participation of women and men, (b) socio-
culturally appropriate participation of
indigenous peoples and (c) mechanisms
for equitable participation by vulnerable
groups.

(B.06)

The Bank will monitor the executing
agency/borrower’s compliance with all
safeguard requirements stipulated in the
loan agreement and project operating or
credit regulations.

(8.07)

Environmental or culturally sensitive
areas, defined in the Policy as critical
natural habitats or critical cultural sites in
project area of influence (please refer to
the Decision Support System for more
information).

(B.09)

Conversion of Natural Habitats in project
area of influence (please refer to the

Decision Support System for more
information).

(8.09)

The operation has the potential to impact
the environment and human health and
safety from the production, procurement,
use, and disposal of hazardous material,
including organic and inorganic toxic
substances, pesticides and Persistent
Organic Pollutants (POPs).

(8.10)

The operation has the potential to pollute
the environment (e.g. air, soil, water,
greenhouse gases...).

(8.11)

Any part of the investment or (B.15)
component(s) is being co-financed.
Suitable safeguard provisions for (B.17)

procurement of goods and services in
Bank financed projects may be
incorporated into project-specific loan
agreements, operating regulations and
bidding documents, as appropriate, to
ensure environmentally responsible
procurement.

Potential Safeguard
Policy
Items(?)

No potential issues identified

Recommended
Action:

Operation has triggered 1 or more Policy Directives;
please refer to appropriate Directive(s). Complete Project
Classification Tool. Submit Safeguard Policy Filter
Report, PP (or equivalent) and Safeguard Screening
Form to ESR.

The project triggered the Disaster Risk Management
policy (OP-704).

Amore limited and specific Disaster Risk Assessment
(DRA) may be required (see Directive A-2 of the DRM
Policy OP-704). Please contact a Natural Disaster
Specialist in VPS/ESG or INE/RND for guidance.

Also: if the project needs to be modified to increase
resilience to climate change, consider the (i) possibility of
classification as adaptation project and (ii) additional
financing options. Please contact a INE/CCS adaptation
specialist for guidance.

The project triggered the Other Risks policy (B.04):
climate risk.Please include sections on how climate risk
will be dealt with in the ESS as well as client documents
(EIA, EA, etc);Recommend addressing risks from
gradual changes in climate for the project in cost/benefit
and credit risk analyses as well as TORs for engineering
studies.

Additional
Comments:

ASSESSOR
DETAILS

Name of person who

completed screening:

Collins, Steven Charles (STEVENC @iadb.org)

Title:

Date:

2013-07-08

SAFEGUARD SCREENING FORM

This Report provides a summary of the project classification process and is consistent with Safeguard
Screening Form requirements. The printed Report should be attached as an annex to the PP (or

equivalent) and sent to ESR.

1. Save as a Word document. 2. Enter additional information in the spaces provided, where applicable. 3.

Save new changes.

IDB Sector [Not Set]

Type of Operation Other Lending or Financing Instrument
Additional Operation Details

Country

Project Status

Investment Checklist Power Wind

Team Leader [Not Set]

PROJECT Project Title

Toolkit: UR-Lxxxx Kiyu Wind

DETAILS Project Number

[Temporary Project]

Safeguard Screening Assessor(s) | Collins, Steven Charles (STEVENC@iadb.org)

Assessment Date 2013-07-08
Additional Comments
Project Category: | Override Override Justification:
B Rating:
Comments:
e Category "B" operations require an environmental analysis
(see Environment Policy Guideline: Directive B.5 for
Environmental Analysis requirements).
PROJECT
CLASSIFICATION ¢ The Project Team must send to ESR the PP (or equivalent)
SUMMARY containing the Environmental and Social Strategy (the
Conditions/ requirements for an ESS are described in the Environment
Recommendations | Policy Guideline: Directive B.3) as well as the Safeguard
Policy Filter and Safeguard Screening Form Reports.
e These operations will normally require an environmental
and/or social impact analysis, according to, and focusing on,
the specific issues identified in the screening process, and an
environmental and social management plan (ESMP).

However, these operations should also establish safeguard,
or monitoring requirements to address environmental and
other risks (social, disaster, cultural, health and safety etc.)
where necessary.

Identified Impacts/Risks Potential Solutions

Ensure Proper Management and
Monitoring of the Impacts of Natural
Habitat Loss: A Biodiversity Management
Plan (BMP) should be prepared that defines
how impacts will be mitigated (roles and
Minor or moderate conversion responsibilities, monitoring, budget, etc.) and

or degradation impacts to could be incorporated in the ESMP.

natural habitats (such as Depending on the financial product, the BMP
seabed's, forests or traditional should be referenced in appropriate legal
farms). documentation (covenants, conditions of

disbursement, etc.). Confirmation should be
obtained from competent experts that they
are confident that the plan can mitigate
impacts and also that the relevant authorities
have approved the BMP.

Land use: A Plan should be prepared that
defines how land use change will be
mitigated (roles and responsibilities,
monitoring, budget, etc.) and could be

The project is likely to incorporated in the ESMP. Proper
SUMMARY OF | negatively change the use of consultation should be foreseen.
IMPACTSIRISKS | the land but the related Confirmation should be obtained from
AND negative impacts will be minor | experts that the plan can mitigate impacts
POTENTIAL to moderate in nature. and also that relevant authorities have
SOLUTIONS approved the Plan. Examples of mitigation

include reforestation, GHG offsetting,
nutrient fixation in soils, conservation of
biodiversity.

Solid Waste Management: The borrower
should monitor and report on waste
reduction, management and disposal and
may also need to develop a Waste
Management Plan (which could be included
in the ESMP). Effort should be placed on
reducing and re-cycling solid wastes.
Specifically (if applicable) in the case that
national legislations have no provisions for
the disposal and destruction of hazardous
materials, the applicable procedures
established within the Rotterdam
Convention, the Stockholm Convention, the
Basel Convention, the WHO List on Banned
Pesticides, and the Pollution Prevention and
Abatement Handbook (PPAH), should be
taken into consideration.

Project construction activities Construction: The borrower should

Generation of solid waste is
moderate in volume, does not
include hazardous materials
and follows standards
recognized by multilateral
development banks.

are likely to lead to localized
and temporary impacts (such

demonstrate how the construction impacts
will be mitigated. Appropriate management

as dust, noise, traffic etc) that
will affect local communities
and workers but these are
minor to moderate in nature.

plans and procedures should be
incorporated into the ESMP. Review of
implementation as well as reporting on the
plan should be part of the legal
documentation (covenants, conditions of
disbursement, etc).

Details

The Project should include the
necessary measures to reduce disaster
risk to acceptable levels as determined
by the Bank on the basis of generally
accepted standards and practices.
Alternative prevention and mitigation
measures that decrease vulnerability
must be analyzed and included in
project design and implementation as
applicable. These measures should
include safety and contingency

Actions

Amore limited and specific Disaster
Risk Assessment (DRA) may be
required (see Directive A-2 of the DRM
Policy OP-704). Please contact a
Natural Disaster Specialist in VPS/ESG
or INE/RND for guidance.

Also: if the project needs to be modified
to increase resilience to climate
change, consider the (i) possibility of
classification as adaptation project and

eRe planning to protect human health and (ii) additional financing options. Please
economic assets. Expert opinion and contact a INE/CCS adaptation specialist
adherence to international standards for guidance.
should be sought, where reasonably
necessary. The project triggered the Other Risks
policy (B.04): climate risk.Please
include sections on how climate risk will
be dealt with in the ESS as well as
client documents (EIA, EA,
etc);Recommend addressing risks from
gradual changes in climate for the
project in cost/benefit and credit risk
analyses as well as TORs for
engineering studies.
sere ote coveontng: Collins, Steven Charles (STEVENC@iadb.org)
ASSESSOR ~
DETAILS _| Title:
Date: 2013-07-08

